Order entered November 16, 2022




                                   In The
                            Court of Appeals
                     Fifth District of Texas at Dallas

                            No. 05-22-00695-CR

                 DARIOUS DANTREL LEWIS, Appellant

                                     V.

                     THE STATE OF TEXAS, Appellee

             On Appeal from the Criminal District Court No. 1
                          Dallas County, Texas
                  Trial Court Cause No. F20-75804-H

                                  ORDER

     Before the Court is the November 15, 2022 request of court reporter Cheryl

A. Dixon for an extension of time to file the reporter’s record. We GRANT the

request and ORDER the reporter’s record filed by November 29, 2022.


                                          /s/   ERIN A. NOWELL
                                                JUSTICE